DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After further search and thorough examination of the application in view of the applicant’s arguments and amendments, claims 1-6, 8-14, and 16 are found to be in condition for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a code identification tag monitoring system which includes identifying a portion of a second image of the sequence of images including a face of a person wearing the coded identification tag, wherein the second image includes both the face of the person and the coded identification tag, identify a plurality of facial features from the portion of the second image including the face, receiving a reference image including a face of a person associated with the coded number, determining a difference between the plurality of facial features associated with the person wearing the coded identification tag and a plurality of facial features extracted from the reference image, and identifying a match between the person wearing the coded identification tag and the person associated with the coded number if the difference is less than a predetermined threshold value. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


/DANIEL ST CYR/ Primary Examiner, Art Unit 2876